internal_revenue_service number release date index no department of the treasury p o box ben franklin station washington dc in re person to contact telephone number refer reply to cc psi - plr-111908-02 date date legend decedent daughter granddaughter granddaughter trust year year date court dear this responds to your letter dated date and prior correspondence requesting rulings regarding the generation-skipping_transfer gst tax consequences of the proposed division of and modifications to trust facts the facts submitted and representations made are as follows decedent died in year article sixth of decedent’s will created a residuary_trust for the benefit of her issue article sixth a directed the trustee to pay the entire net_income to decedent’s daughter daughter for her life daughter died in year as provided in article sixth b from and after the death of daughter the trustee has paid income in equal shares to the children of decedent’s daughter granddaughter and granddaughter upon the death of either granddaughter or granddaughter her share of income will be paid to her issue per stirpes until such time as trust terminates article sixth d controls distributions of principal and provides as follows plr-111908-02 the trustee is authorized in its sole discretion with respect to any beneficiary during the time when such beneficiary is entitled to net_income from a share of the trust estate to pay any part or all of the principal of such share to meet expenses in excess of normal requirements for reasonable comfort support maintenance and education of said beneficiary or his or her dependents to date the cumulative amount of principal distributions to granddaughter is approximately greater than similar distributions made to granddaughter under article sixth c trust will terminate twenty-one years after the death of the survivor of granddaughter and granddaughter upon termination principal will be payable to the then current income beneficiaries the parties petitioned court to divide trust into two separate and unequal trusts to account for the disproportionate distributions to granddaughter and to make certain other modifications to trust on date court issued an order to reform trust to divide trust into two separate trusts one trust for the benefit of granddaughter and her descendants and the other for the benefit of granddaughter and her descendants effect an unequal division of trust to account for prior distributions to granddaughter prevent the income beneficiaries from becoming co-advisors of each other’s separate trusts and allow the trustee to receive commissions in accordance with its published fee schedule the court’s order is conditioned on the receipt of a favorable private_letter_ruling from the internal_revenue_service you represent that no additions actual or constructive have been made to any of the trusts since date we have been asked to rule as follows the proposed division of trust into separate trusts for granddaughter and granddaughter will not subject the trusts to the gst tax under sec_2601 of the internal_revenue_code the proposed division of trust on an unequal basis to reflect previous distributions of principal and the judicial clarification that future distributions of principal be paid only out of an income beneficiary’s separate trust will not subject the trusts to the gst tax under sec_2601 the proposed amendment to trust whereby each income_beneficiary will serve as advisor only to her own separate trust will not subject the trusts to the gst tax under sec_2601 plr-111908-02 the proposed amendment to trust whereby the trustee’s compensation will be determined according to the fee schedule approved by court will not subject the trusts to the gst tax under sec_2601 law and analysis sec_2601 imposes a tax on every generation-skipping_transfer under a of the tax_reform_act_of_1986 act the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to any generation-skipping_transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct a scrivener’s error will not cause an exempt trust to be subject_to the provisions of chapter if the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from the gst tax authorizes the trustee to distribute income and principal at the trustee’s discretion for the benefit of a and b and their respective issue on the death of the last to die of a and b the corpus is to be distributed to the issue of a and b per stirpes pursuant to a court order the trust is divided equally into two trusts one for the benefit of a and a’s issue and one for the benefit of b and b’s issue the example concludes that under the facts presented the division of the trust plr-111908-02 into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division and the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly the two partitioned trusts will not be subject_to the provisions of chapter sec_26_2601-1 example considers a situation where a_trust is modified by decreasing the number of trustees the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the modification will not subject the trust to the provisions of chapter in the present case trust was irrevocable on date and it is represented that no additions actual or constructive have been made to trust after that date the proposed division and modifications will not result in a shift of any beneficial_interest to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the proposed division in addition the proposed division and modifications will not extend the time for vesting of any beneficial_interest beyond the period provided for in the trust instrument further the proposed division and modifications will not constitute an addition to trust within the meaning of b a of the act based on the facts submitted and the representations made we conclude that the proposed division of trust into separate trusts for granddaughter and granddaughter will not subject the trusts to the gst tax under sec_2601 the proposed division of trust on an unequal basis to reflect previous distributions of principal and the judicial clarification that future distributions of principal be paid only out of an income beneficiary’s separate trust will not subject the trusts to the gst tax under sec_2601 the proposed amendment to trust whereby each income_beneficiary will serve as advisor only to her own separate trust will not subject the trusts to the gst tax under sec_2601 the proposed amendment to trust whereby the trustee’s compensation will be determined according to the fee schedule approved by court will not subject the trusts to the gst tax under sec_2601 plr-111908-02 accordingly after the proposed division and modifications the two separate trusts will continue to be exempt from the gst tax imposed under sec_2601 provided there are no additions to the trusts after date except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours senior counsel branch office of the associate chief_counsel passthroughs and special industries by_________________________ lorraine e gardner enclosure copy for sec_6110 purposes
